DETAILED ACTION
Application 16/621721, “Solid Polymer Electrolyte for Batteries”, is the national stage entry of a PCT application filed on 3/9/18 and claims priority from a provisional application filed on 6/16/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 3/24/21.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 10, 19, 20, 28, 31, 33, 40, 41, 42, 55, 56, 58 and 62-63 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2017/0125868).
Regarding claim 1, 3, 5, 10 and 19  Kim teaches a solid polymer electrolyte (Figure 1; paragraph [0018]) comprising a. a dissociable metal salt which is a lithium salt such as LiPF6 (“lithium salt”, paragraph [0081-0083]; Kim claim 16); b. a metal ion conductive polymer system (“polymer matrix”, paragraph [0011];“polyethylene oxide”, paragraph [0154]); and c. a phosphonium salt (the “ionic liquid” of paragraph [0054] may [Symbol font/0xB0]C, or as to claim 19 below 25 [Symbol font/0xB0]C (the phosphonium salt of Kim is an “ionic liquid”, described having a melting point at room temperature or lower (paragraph [0055]); and the solid polymer electrolyte is solid at a temperature of 20 [Symbol font/0xB0]C (a “solid polymer electrolyte” as disclosed by Kim inventive embodiment and Background section at paragraph [0006] would be expected to be solid at room temperature, in contrast with the liquid electrolyte described in Kim Background section at paragraph [0005].

Regarding claim 20, Kim remains as applied to claim 1.  Regarding claim 20, Kim is silent as to the physical stability of the phosphonium salt at 160 [Symbol font/0xB0]C.  However, since the phosphonium salt of Kim is the same or substantially the same as that claimed, the same physical stability would be expected.  
It is noted that “physical stability” does not mean “solid” because the phosphonium salt must have a melting point of less than 80 [Symbol font/0xB0]C as required by claim 1.  

Regarding claims 28 and 31, Kim does not expressly teach wherein the solid polymer electrolyte comprises the phosphonium salt in an amount of from about 5 wt % to about 50 wt %, or wherein the solid polymer electrolyte comprises from about 5 mol % to about 25 mol % of the dissociable metal salt.
However, it has been held that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05 IIA).  
In this case, Kim generally teaches balancing the weight ratio between the polymer matrix and the liquid electrolyte, which comprises the phosphonium salt and the dissociable metal salt, in order to balance ion conductivity, mechanical and physical properties (paragraph [0088]) and optimizing the amount of dissociable metal salt [lithium salt] in order to balance conductivity, viscosity and lithium ion movement (paragraph [0087]).  Thus, the setting forth of a preferred concentration range as in claims 28 and 31 is not found to patentably distinguish the claimed invention, absent a showing that the selective choice of the claimed range provides some unexpected criticality other than the known influence on properties physical and electrochemical properties suggested by Kim or otherwise known to a skilled artisan at the time of invention.  

Regarding claim 33, Kim remains as applied to claim 1.  Kim further teaches  wherein the solid polymer electrolyte is in the form of a film (paragraph [0033]).

Regarding claim 62 and 63, Kim remains as applied to claim 1.  Kim further teaches the solid polymer electrolyte of claim 1 as a subcomponent of an electrochemical cell (e.g. Figure 2, paragraph [0009]) comprising a lithium anode (paragraph [0125]). 

Regarding method claim 40, 41, 42, 55, 56 and 58, Kim teaches the recited structure and composition of the product made by the method as previously described in the rejection of product, such as the rejection of claims 1 and 33.  
As to the method of manufacture, the recited steps appear to be conventional.  Kim further expressly teaches a sequence of: 
providing the solid polymer electrolyte forming mixture (“the composition” of paragraph [0110]),
forming the mixture into a body, such as by solvent casting or melt extrusion (“coated and dried” on a substrate” of paragraph [0109] is a solvent casting technique; “extruding, casting”, paragraph [0110]; “solvent to control viscosity”, paragraph [0107]),
crosslinking the formed polymer mixture by use of a photopolymerization initiator and exposure to UV light (paragraph [0111, 0105, 0103]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim (US 2017/0125868) and Tsujiko (US 2016/0226096).
Regarding claim 12 and 14, Kim remains as applied to claim 1.  Kim does not expressly teach the solid polymer electrolyte comprising a material such as PVDF or PTFE, and does not expressly teach that the solid polymer electrolyte comprises an additive formed of a comonomer that lowers crystallinity of polymers 
In the battery art, Tsujiko teaches that common design of an electrolyte layer may balance capacity, conductivity and strength by including an amount of binder such as PVDF or PTFE in order to increase strength (paragraph [0036, 0009]).  Tsujiko further teaches the PTFE may optionally including hexafluoropropylene monomeric units (paragraph [0046]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include a polymer such as PVDF or PTFE optionally including hexafluoropropylene monomer units for the benefit of increasing the strength of the solid electrolyte as taught by Tsujiko.  
It is noted that hexafluoropropylene monomer units are an additive that lowers crystallinity in view of applicant’s published paragraph [0070].  Knowledge of this additional function/property is not required of the prior art. 

Claims 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim (US 2017/0125868) and Mitsui (US 2011/0053034).
Regarding claim 20 and 26, Kim remains as applied to claim 1.  Kim broadly teaches various an ionic liquid made of various forms of phosphonium salts (e.g. Kim claim 12), but does not expressly teach wherein the phosphonium salt comprises triethyloctylphosphonium, tri-n-butyloctylphosphonium, tri-n-butylmethylphosphonium, or a mixture of two or more thereof.
In the battery art, Mitsui teaches phosphonium salt ionic liquids which are quaternary phosphonium salts such as trimethylpropyl ammonium cation, triphenyl octyl phosphonium cation, tri-t-butyl octyl phosphonium (paragraph [0101]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the specific phosphonium salts taught by Mitsui for the generic phosphonium salt of Kim, such a modification merely requiring the simple substitution of one known embodiment for another to yield predictable results.  In this case, there is no evidence of unexpected consequence associated with the use of the specific phosphonium salts recited in claim 26, therefore, the substitution would be expected to retain the behavior of the generic phosphonium salt taught by Kim.  

Further regarding claim 20, Mitsui is silent as to the physical stability of the phosphonium salt at 160 [Symbol font/0xB0]C.  However, since the phosphonium salt of Kim is the same or substantially the same as that claimed, the same physical stability would be expected.  
It is noted that “physical stability” does not mean “solid” because the phosphonium salt must have a melting point of less than 80 [Symbol font/0xB0]C as required by claim 1.  Therefore, the ionic liquid phosphonium salt of the prior art may be considered “physically stable”, even in a liquid phase.  

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim (US 2017/0125868) and Choi (US 2017/0018800).
Regarding claim 37, Kim remains as applied to claim 1.  Kim further teaches the solid polymer electrolyte comprising a photopolymerization initiator such as a benzoin or benzyl ketal photopolymerization initiator (paragraph [0105]), but does not expressly teach wherein the photopolymerization initiator may be benzophenone.
In the battery art, Choi teaches the use of benzophenone as an alternative photoinitiator to benzoin or benzyl ketal (paragraph [0119]).
The use of benzophenone as the photoinitiator merely requires the simple substitution of one known photoinitiator for another to yield the predictable result of facilitation of polymerization by light; therefore, a prima facie case of obviousness exists under a “simple substitution” rationale of MPEP 2141. 


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Kanbara (USP 5538811) teaches a solid polymer electrolyte comprising named constituents, but teaches phosphonium salt with higher melting temperature such as tetrabutylphosphonium tetrafluoroborate;
Hawkins (US 2010/0118598) to phosphonium ionic liquids, generally;
Tsunashima (US 2008/0221353) phosphonium salt ionic liquids, generally;
Kato (US 2010/0099031) nonaqueous battery comprising room temperature molten salt/ionic liquid;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723